Exhibit 10.3

AMENDMENT NO. 1 TO

GENERAL MOTORS COMPANY

SHORT-TERM INCENTIVE PLAN

General Motors Company (the “Company”) hereby adopts this Amendment No. 1 to the
General Motors Company 2014 Short-Term Incentive Plan (the “Plan”), effective as
of February 2, 2016.

I.

1. The following is added as a new Section 2(d) and all subsequent numbering and
references thereto shall be changed accordingly:

“Change in Control” means the occurrence of any one or more of the following
events:

(a) Any Person other than an Excluded Person, directly or indirectly, becomes
the “beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company constituting more than 40 percent of the total
combined voting power of the Company’s Voting Securities outstanding; provided
that if such Person becomes the beneficial owner of 40 percent of the total
combined voting power of the Company’s outstanding Voting Securities as a result
of a sale of such securities to such Person by the Company or a repurchase of
securities by the Company, such sale or purchase by the Company shall not result
in a Change in Control; provided further, that if such Person subsequently
acquires beneficial ownership of additional Voting Securities of the Company
(other than from the Company), such subsequent acquisition shall result in a
Change in Control if such Person’s beneficial ownership of the Company’s Voting
Securities immediately following such acquisition exceeds 40 percent of the
total combined voting power of the Company’s outstanding Voting Securities;

(b) At any time during a period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board and any new member of the Board
whose election or nomination for election was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was so
approved (the “Incumbent Board”), cease for any reason to constitute a majority
of members of the Board;

(c) The consummation of a reorganization, merger or consolidation of the Company
or any of its Subsidiaries with any other corporation or entity, in each case,
unless, immediately following such reorganization, merger or consolidation, more
than 60 percent of the combined voting power and total fair market value of then
outstanding



--------------------------------------------------------------------------------

Voting Securities of the resulting corporation from such reorganization, merger
or consolidation is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding Voting Securities of the Company immediately prior to such
reorganization, merger or consolidation in substantially the same proportion as
their beneficial ownership of the Voting Securities of the Company immediately
prior to such reorganization, merger or consolidation; or

(d) The consummation of any sale, lease, exchange or other transfer to any
Person (other than a Subsidiary or affiliate of the Company) of assets of the
Company and/or any of its Subsidiaries, in one transaction or a series of
related transactions within a 12-month period, having an aggregate fair market
value of more than 50 percent of the fair market value of the Company and its
Subsidiaries immediately prior to such transaction(s).

Notwithstanding the foregoing in this Section 3.4, in no event shall a Change in
Control be deemed to have occurred (A) as a result of the formation of a Holding
Company, (B) if the Executive is part of a “group” within the meaning of
Section 13(d)(3) of the Exchange Act as in effect on the date hereof, which
consummates the Change in Control transaction, or (C) if the transaction does
not constitute a “change in ownership,” “change in effective control,” or
“change in the ownership of a substantial portion of the assets” of the Company
for purposes of Section 409A of the Code.

2. The following is added as a new Section 2(j) and all subsequent numbering and
references thereto shall be changed accordingly:

“Excluded Person” means (i) the Company, (ii) any of the Company’s Subsidiaries,
(iii) any Holding Company, (iv) any employee benefit plan of the Company, any of
its Subsidiaries or a Holding Company, or (v) any Person organized, appointed or
established by the Company, any of its Subsidiaries or a Holding Company for or
pursuant to the terms of any employee benefit plan described in clause (iv).

 

-2-



--------------------------------------------------------------------------------

3. The following is added as a new Section 2(m) and all subsequent numbering and
references thereto shall be changed accordingly:

“Holding Company” means an entity that becomes a holding company for the Company
or its businesses as part of any reorganization, merger, consolidation or other
transaction, provided that the outstanding shares of common stock of such entity
and the combined voting power of the then outstanding Voting Securities of such
entity are, immediately after such reorganization, merger, consolidation or
other transaction, beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Voting Securities of the Company outstanding
immediately prior to such reorganization, merger, consolidation or other
transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding Voting Securities of the Company.

4. The following is added as a new Section 2(n) and all subsequent numbering and
references thereto shall be changed accordingly:

“Incumbent Board” has the meaning assigned to it in Section 2(d).

5. The following is added as a new Section 2(r) and all subsequent numbering and
references thereto shall be changed accordingly:

“Person” means any individual or entity, including any two or more Persons
deemed to be one “person” as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act.

6. The following is added as a new Section 2(v) and all subsequent numbering and
references thereto shall be changed accordingly:

“Voting Securities” means securities of a Person entitling the holder thereof to
vote in the election of the members of the board of directors of such Person or
such governing body of such Person performing a similar principal governing
function with respect to such Person.

7. The following is added as a new Section 7(d) and all subsequent numbering and
references thereto shall be changed accordingly:

(d) Notwithstanding any provisions of the Plan to the contrary, upon the
occurrence of a Change in Control of the Company, the following provisions shall
apply:

 

  (i) Subject to the terms of the Plan as otherwise in effect, the minimum Award
payable to each Participant as determined under this Section 7 of the Plan in
respect of the fiscal year in which the Change in Control occurs shall be the
greatest of:

 

  a. The Award or other annual bonus paid or payable to the Participant in
respect of the fiscal year prior to the year in which the Change in Control
occurs;

 

  b. The amount that would be payable to the Participant if the Company achieved
the Target Award for such fiscal year; or

 

  c. The Award amount that would be payable to the Participant based on the
Company’s actual performance and achievement of applicable Performance Measures
for such fiscal year through the date of the Change in Control.

 

  (ii) If a Change in Control occurs following the completion of a fiscal year,
but before Awards are paid under the Plan for that fiscal year, the Participant
will be eligible to receive the Award for that fiscal year based on actual
performance as determined by the Company, subject to the terms of the Plan as
otherwise in effect.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan to
be executed this 3rd day of February, 2016.

 

GENERAL MOTORS LLC

/s/ Jill E. Sutton

By: Jill E. Sutton Title: Deputy General Counsel & Corporate Secretary

 

-4-